*876RESOLUCIÓN
Habiéndose cumplido la sanción impuesta de tres (3) meses de suspensión del ejercicio de la abogacía, según la Resolución de 30 de mayo de 1997—In re Acevedo Álvarez, 143 D.P.R. 293 (1997)—la cual fue notificada el 10 de junio de 1997, se reconoce la reinstalación a la abogacía de la Leda. Sheila Ann Acevedo Alvarez por los propios términos de dicha resolución.
Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Isabel Llompart Zeno

Secretaria del Tribunal Supremo